Order entered December 2, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-01644-CV

                             IN RE DOMINGO ROBLEDO, Relator

                   Original Proceeding from the 203rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F90-02087-MP

                                             ORDER
                            Before Justices FitzGerald, Lang, and Myers

          The Court has before it relator’s petition for writ of mandamus claiming the trial court

has not ruled on his motion for appointment of counsel to pursue a motion for post-conviction

DNA testing. The Court requests that real party in interest The State of Texas file a response to

the petition by December 13, 2013.

          The Court DIRECTS the Clerk to send copies of this order and relator’s petition for writ

of mandamus, by electronic transmission, to Michael Casillas, Dallas County District Attorney’s

Office.

                                                       /s/   KERRY P. FITZGERALD
                                                             JUSTICE